News Release For Immediate Release Contact:Jeff Laudin July 15, 2010 Phone:402-963-1158 Fax:402-963-1198 Valmont Announces Second Quarter Results Highlights: · Significant decline in Utility Support Structures Segment sales and operating income. · Irrigation Segment operating income increased 69% on an 11% improvement in sales. · Coatings Segment operating income improved 19% on a 17% increase in sales. · Engineered Support Structures Segment sales and operating income pressured by lower lighting and traffic, and wireless communication product sales. · Delta Segment contributed $74.2 million to sales and $7.2 million to operating income subsequent to its acquisition on May · The total second quarter net earnings impact from deal and financing expenses related to the acquisition of Delta plc was $12.0 million after tax or $0.45 per diluted share. Omaha, NE - Valmont Industries, Inc. (NYSE: VMI), a leading global manufacturer of engineered products for infrastructure, mechanized irrigation equipment for agriculture, and a provider of coating services, reported sales for the second quarter of $481.6 million compared with $498.8 million for the same period of 2009. Second quarter 2010 net earnings were $17.1 million, or $0.65 per diluted share, versus second quarter 2009 net earnings of $44.2 million, or $1.69 per diluted share. For the first six months of 2010, sales were $849.0 million versus $954.0 million in 2009. Valmont’s first half net earnings were $33.6 million, or $1.27 per diluted share, compared with 2009 first half net earnings of $80.1 million, or $3.05 per diluted share. -more- Second Quarter Review: “The key driver of second quarter results was the substantial decline in global utility sales and profitability, and deal expenses in connection with the acquisition of Delta plc. The addition of revenues and profits from the Delta Segment and positive comparisons in the Irrigation and Coatings Segments, and other operations partly offset the weakness of the Utility Support Structures and Engineered Support Structures Segments,” said Mogens C. Bay, Valmont’s Chairman and Chief Executive Officer. “Engineered Support Structures Segment results were lower globally due to reduced government spending on infrastructure, weakness in commercial and residential construction, and weaker demand for wireless communication structures. Irrigation Segment sales increased due to improved farmer sentiment worldwide. Coatings Segment sales increased as a result of modest improvement in demand for custom coatings. “Lower volumes, particularly in the utility business contributed to substantial de-leverage of fixed costs and a 46% reduction in operating income for the Company. “Expenses and fees related to the acquisition of Delta plc of approximately $12.0 million after-tax were an additional burden on earnings.” Second Quarter Segment Review: Utility Support Structures Segment (23% of 2nd Quarter Sales) Steel and concrete structures for the global electric utility industry. Sales decreased 48% to $112.8 million compared with $216.2 million in 2009. The decline in sales was mostly due to reduced investment by North American utility companies on transmission infrastructure following very high activity levels last year, combined with lower electricity consumption due to the economic recession. International utility sales were higher, driven by an increase in export projects for developing nations. In North
